Case 7:19-cv-00683-MFU-RSB Document 17 Filed 07/29/20 Page 1 of 1 Pageid#: 48




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION

BILLY ALEXANDER MOORE,      )
     Plaintiff,             )                           Civil Action No. 7:19cv00683
                            )
v.                          )                           MEMORANDUM OPINION
                            )
SOUTHWEST VIRGINIA REGIONAL )                           By: Michael F. Urbanski
JAIL AUTHORITY, et al.,     )                           Chief United States District Judge
      Defendants.           )

        Plaintiff Billy Alexander Moore, proceeding pro se, filed this civil rights action pursuant

to 42 U.S.C. § 1983. By conditional filing orders entered October 15, 2019 and November 25,

2019, the court advised Moore that he must notify the court immediately in writing upon any

transfer or release and must provide the court with a new address. See ECF Nos. 3 and 11. The

court warned Moore that failure to provide an updated address would result in dismissal of his

case. Id. On March 9, 2020, a letter (ECF No. 15) was returned to the court as undeliverable and

with no forwarding address. See ECF No. 16. Moore still has not provided the court with an

updated address as required by the court’s orders. Accordingly, the court will dismiss Moore’s

complaint without prejudice. Moore is advised that the claims raised in this action may be refiled

in a separate action, subject to the applicable statute of limitations.
                     29th
        ENTER: This ____ day of July, 2020.
                                                                              Mike Urbanski
                                                                              cn=Mike Urbanski, o=US Courts, ou=Western
                                                                              District of Virginia,
                                                                              email=mikeu@vawd.uscourts.gov, c=US
                                                        ____________________________________
                                                                              2020.07.29 09:17:29 -04'00'

                                                        Michael F. Urbanski
                                                        Chief United States District Judge
